Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.
Claims 1, 5, 7, 11, 13 and 17 were amended. Claims 1-20 are pending.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhanage et al. (US 2016/0309410 hereafter Bhanage) in view of Patil et al. (US 2019/0141631 hereafter Patil) and further in view of Hartman et al. (US 2019/0200295 hereafter Hartman).
claims 1, 7, 13, Bhanage discloses detecting (400 Figure 4), at an access point of a wireless network (e.g. AP 130 Figure 1), a multicast/broadcast frame ([0031] multicast packet) buffered for transmission from the access point (Figure 3 incoming processing and buffering [0024]); and determining a beacon slot time ([0017] every 100 milliseconds or 300 milliseconds) for a transmission of the multicast/broadcast frame from the access point (out Figure 3); and in response to a determination (from timestamp [0029] Figure 2 timestamp 1, 2) that at least one of the one or more stations (e.g. clients [0029]) in an inactive state ([0024] client in power save mode) will miss the beacon signal ([0006] client in power save mode would require buffering): 
	determining that the at least one station has a wake up time slot time (DTIM interval [0040]) that is scheduled after the beacon slot time ([0040] infrequent DTIM) for the transmission of the multicast/broadcast frame;   (460, 470, Figure 4B [0037] entering power save mode too frequently)  and in response to the determining that the beacon slot time is before the wake up slot time;  ( DTIM every 300 milliseconds rather than 100 milliseconds for the beacon [0017] at least 2 beacons before a DTIM)
	converting the multicast/broadcast frame to a unicast frame (480 Figure 4B); and holding a copy of the unicast frame (in unicast delivery queue [0037]) to be transmitted to the at least one of the one or more stations in an inactive state that will miss the beacon signal ([0006] client in power save mode operating on 300 millisecond DTIM beacon would miss the 100 millisecond beacon [0017]) and
	during the wake up slot time (e.g. 300 milliseconds DTIM), transmitting the unicast frame from the access point to the at least one station of the one or more stations.( 490 Figure 4B deliver frame as unicast). 

Bhanage does not disclose pictorially beacon slot time before the wake up slot time. 
However, Patil in the same field of WLAN communication using DTIM beacons, discloses an access point (602 Figure 6) and one or more stations (604 Figure 6) transmitting multicast/broadcast frames (2 types of broadcast TWT element 660 670 Figure 6 and two different TWT values 522a, 522b Figure 5 [0096] ) comparing a wake up slot time scheduled  (scheduled target wake up time with DTIM interval 660 type frame [0097])  for the at least one station and the beacon slot time ( 670 type beacon frame without DTIM [0097]) for the transmission of the multicast/broadcast frame to determine that the beacon slot time is before the wake up slot time; (e.g. two beacons 670a, 670b before 660b in the DTIM interval. beacons would be missed stations are asleep)
It would have been obvious to one of ordinary skill before the effective filing date to adopt Patil’s teaching of a beacon interval that is shorter than the DTIM wakeup interval (Figure 5) so that wake up from sleep mode is not missed [0004]. 

Bhanage disclose a DTIM interval of 3 [0005] but does not explicitly disclose how a DTIM interval is determined.

Hartman in the same field of WLAN communication using DTIM beacons, discloses detecting, at an access point of a wireless network (112 Figure 4) , a multicast/broadcast frame (e.g. 424 Figure 4 group-addressed frame) buffered for transmission from the access point ([0074] buffered wake-up frame); and determining a beacon slot time (from PTI 416 Figure 4 [0092])  for a transmission of the multicast/broadcast frame from the access point (determine a transmission schedule for 424 Figure 4 [0093]); and in response to a determination that at least one of the one or more stations in an inactive state (low-power mode [0006]) will miss the beacon signal (prior to wake up from DTIM beacon [0006]): converting the multicast/broadcast frame to a unicast frame ([0073] unicast copy of a second group-addressed frame); and holding a copy of the unicast frame to be transmitted ([0074] storing unicast frame in a buffer) to the at least one of the one or more stations in an inactive state (e.g. lower-power mode [0071]) that will miss the beacon signal ([0071] wake-up frame to transition to higher-power mode).
It would have been obvious to one of ordinary skill in the art to adopt Harman’s teaching of the client proposing a transmission interval for wake-up to improve power efficiency [0003].
Particularly for claim 1, 13, Bhanage discloses a processor (630 Figure 6) ; and a memory (640 Figure 6) communicatively coupled to the processor and non-transitory instructions in computer-readable medium [0062].

For claim 2, 8, 14, Bhanage does not teach explicitly storing the wake schedule.
For claims 2, 8, 14, Hartman discloses wherein the access point (112 Figure 4) negotiates a target wake time schedule (PTI 416 Figure 4) with the one or more stations (110-1 device Figure 4) associated with the access point and stores the targeted wake time schedule in a computer-readable memory ([0112] store frame 814 Figure 8 in a memory buffer).
Reason to combine is the same as for claim 1.

For claims 3, 9, 15, Bhanage discloses transmitting the multicast/broadcast from the access point in the beacon slot time (buffering and releasing the multicast traffic at the DTIM interval [0006]). 

For claims 4, 10, 16, Bhanage discloses wherein the beacon slot time ([0017] DTIM beacon interval) is determined based at least in part on a delivery traffic indicator message (DTIM) parameter (e.g. 3 delivery traffic indication message (DTIM) [0004]).

For claims 6, 12, 18, Bhanage does not explicitly show pictorially the transmission of the unicast frame.
For claims 6, 12, 18, Hartman discloses wherein the unicast frame (440 Figure 4) is transmitted during a target wake time service period ([0093] transmission schedule for wake-up frame) for the at least one station of the one or more stations ([0120] unicast sent after main radio woken by wake-up frame).
Reason to combine is the same as for claim 1.

For claim 19, 20, Hartman teaches further aspects of communicatively coupled and wake up. 
For claim 19, Hartman discloses determining whether a station (110-1 Figure 4 device with wake-up radio) communicatively coupled to the access point (Figure 4) is able to receive a DTIM ([0006] WUR usually wakes up after DTIM beacon).

For claim 20, Hartman discloses determining whether the station (DMS-capable [0015]) can wake up before the beacon signal is transmitted ([0120] waking up from wake-up frame announcing unicast instead of waking up after DTIM).
Reason to combine is the same as for claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 5, 11, 17,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

None of the previously cited prior art teaches the additional step of determining that a first station is a ReceiveDTIM enabled station. While Park et al. (US 2013/0114583) teaches ReceiveDTIM enabled, the entirety of the objected claims clarifies further in the context of the Invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BASIL MA/Examiner, Art Unit 2415